

	

		III 

		109th CONGRESS

		1st Session

		S. RES. 61

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			

				Mr. Inhofe submitted the

			 following concurrent resolution; which was considered and agreed

			 to

		

		 RESOLUTION

		Recognizing the National Ready Mixed

		  Concrete Association on its 75th anniversary and its members' vital

		  contributions to the infrastructure of the United States.

	

	

		

			Whereas the National Ready

			 Mixed Concrete Association was founded and incorporated in the Commonwealth of

			 Pennsylvania on the 26th day of December, 1930;

		

			Whereas the founders of the

			 National Ready Mixed Concrete Association possessed the leadership and vision

			 to establish a single voice for the ready mixed concrete industry;

		

			Whereas the National Ready

			 Mixed Concrete Association represents and acts on behalf of the industry before

			 all divisions of government and those public and private organizations whose

			 work affects the ready mixed concrete business;

		

			Whereas the National Ready

			 Mixed Concrete Association has been a pioneer in the field of concrete

			 technology through groundbreaking research and advanced scientific methods in

			 the practical use and applications of ready mixed concrete;

		

			Whereas the National Ready

			 Mixed Concrete Association has gained national distinction by developing

			 innovative breakthroughs in engineering, aggressive market promotion, and its

			 contribution toward the creation of the first undergraduate degree in concrete

			 industry management in the United States;

		

			Whereas the National Ready

			 Mixed Concrete Association leads the concrete industry through its education

			 and certification programs;

		

			Whereas the National Ready

			 Mixed Concrete Association today represents 1,300 producer member companies,

			 both national and multinational, that employ thousands of workers and operate

			 in every congressional district in the United States;

		

			Whereas the National Ready

			 Mixed Concrete Association continues today to assist producers in the ready

			 mixed concrete community through the introduction of innovative safety

			 procedures, modern health initiatives, and progressive environmental control

			 programs in an effort to enhance the performance level of the industry;

			 and

		

			Whereas the National Ready

			 Mixed Concrete Association will continue to look toward the future by forging

			 alliances within the ready mixed community, and by becoming more educated in

			 business operations and more knowledgeable about the product and the role of

			 ready mixed concrete in the construction and building of the United States:

			 Now, therefore, be it

		

	

		

			That the Senate—

			

				(1)

				congratulates the National

			 Ready Mixed Concrete Association for its 75 year history and its contributions

			 to the construction of the infrastructure of the United States, including

			 homes, buildings, bridges, and highways;

			

				(2)

				recognizes that the National

			 Ready Mixed Concrete Association has been and will continue to be an invaluable

			 asset in developing the history and character of the United States; and

			

				(3)

				directs the Secretary of the

			 Senate to transmit a copy of this resolution to the National Ready Mixed

			 Concrete Association as an expression of appreciation and for public display at

			 the National Ready Mixed Concrete Association’s 2005 national

			 convention.

			

